Order entered August 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01099-CV

                              THERESA BARNETT, Appellant

                                               V.

                         DAVID S. CROCKETT, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-00136-F

                                           ORDER
       The Court has before it appellant’s August 21, 2013 “motion for emergency relief to

protect jurisdiction and pro se litigant constitutional rights.” The Court DENIES the motion.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE